DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan Fentress on 2/19/2021.
	The application has been amended as follows:
Regarding Claims 15, 16, 25, 33, 34, 35, and 43 the applicant has amended the claim as follow:
	Replace claim 15 with the following:
“A method of providing intra-operative surgical guidance to a surgeon during a procedure, comprising the steps of: providing an artificial intelligence intra-operative surgical guidance system comprising: a non-transitory computer-readable storage medium encoded with computer-readable instructions which form a software module and a processor to process the instructions, wherein the software module is comprised of a data layer, an algorithm layer and an application layer, and the system is trained to calculate intra-operative surgical decision risks by applying an at least one classifier, wherein one of the classifiers is a classification of intra-operative radiographic images, receiving intraoperative radiographic images; registering a best-matching non-operative side to a current ”

	
Claim 16: 
	In line 1, replace “claim 43” with “claim 15”.

	Claim 25:
	In line 1, replace “claim 43” with “claim 15”.

Replace claim 33 with the following:

 “A method to provide an orthopedic surgeon conducting an orthopedic procedure with a visual display configured to provide intra-operative surgical guidance to the orthopedic surgeon comprising the step of: providing a computing platform, configured to execute one or more automated artificial intelligence models, wherein the one or more automated artificial intelligence models are trained on data from a data layer, wherein the data layer includes at least a plurality of annotated fluoroscopic surgical images, wherein the automated artificial intelligence models are trained to calculate intra-operative surgical decision risks, wherein the computing platform is further comprised of: a plurality of datasets and at least one outcome prediction module is comprised of multiple trained classifiers each with a weighted contribution to a surgical outcome prediction, wherein one of the multiple trained classifiers is a classification of intra-operative fluoroscopic images for the orthopedic procedure; receiving an intraoperative fluoroscopic image of the procedure, intra-operatively analyzing said intra-operative fluoroscopic image using a deep learning model from the algorithm layer and the annotated fluoroscopic data from the data layer, and 5providing a visual display configured to provide the intra-operative surgical guidance to the orthopedic surgeon conducting the orthopedic  procedure; registering a best-matching non-operative 

Claims 34, 35, and 43 are cancelled.



Allowable Subject Matter
      Claims 14-18, 21, 22, 25, 33, 36-42 and 44 allowed.
    NOTE: The claims are interpreted that “non-operative image” and “operative image” are collected from the same object. For example, right hand image (operative) and left hand image (non-operative) of the same object.
4.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.		


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/    Primary Examiner, Art Unit 2666